REPUBLIQUE DU CONGO

JE LikoualaTimber.

BP 14 Bétou, République du Congo
Tél : +242 551 25 50

UFA MISSA

Etude socio-économique

Juillet 2009

[ÏI] FORET
. } RESSOURCES
LT MANAGEMENT

Espace Fréjorgues Ouest, 60 rue Henri Fabre, 34130 Mauguio, Gd Montpellier - France
Tél : 33 (0)4 67 20 08 09 - Fax : 33 (0)4 67 20 08 12
Email: frm@fm-france.com - Site intemet : http:/www.frm-france.com

& Consultants
pa) Le. À £ REPUBLIQUE DU CONGO

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE [JE LikoualaTimber.

TABLE DES MATIERES

LISTE DES ABRÉVIATIONS ET SIGLES.....mrrrrrnreennenennnnnennnnenennnennnnnns 4
REMERCIEMENTS .…...........nrnernnernneennnnennnnnnnnnnennnnennnnennnennenennnnennnnns 5
RESUME EXECUTIF. -6

INTRODUCTION.
1 CONTEXTE DE L'ETUDE.........nnnrsnresnonensennennensennnnnnencnncnnnnnneennennnnnennsnnennsensanne 12

11 DONNEES GENERALES SUR LE CONGO.
1.1.1 Population
1.1.2 Organisation administrative .
1.1.3 Contexte juridique

1.2 PRESENTATION DE L’UFA MISSA
1.2.1 Cadre géographique
1.2.2 Aspects administratifs et statut ‘légal

2.1 COUVERTURE DE L'ETUDE ET SELECTION DES VILLAGES.

2.2 COLLECTE DES DONNEES
2.2.1 Méthodes et outils de collecte des donnée:
2.2.2 Collecte des données administratives.
223 Collecte des données dans les villages riverains

2.3 DIFFICULTES RENCONTREES

2.4 TRAITEMENT, ANALYSE ET PRESENTATION DES RESULTATS
2.4.1 Analyse des données.
2.4.2 Traitement des données
2.4.3 Présentation des résultats

3.1.1 Historique ……
3.1.2 Caractéristiques démographiques
3.1.3 Conditions de vie des populations
.4 Activités économiques.
.5 Potentiel pour le développement des villages
6 Situation des populations pygmées .

7 Terroirs villageois et mode de gestion locale des ressources naturelles.

3.2 CONTRIBUTION DE L’EXPLOITANT FORESTIER AU DEVELOPPEMENT SOCIO-
ECONOMIQUE LOCAL...
3.2.1 Présentation de l'exploitant forestier. .
3.2.2 Evolution des conditions des populations riveraines au cours des 5 dernières années. 79

3.3 LA FORET ET LES POPULATIONS RIVERAINES...
3.3.1 Signification de la forêt.
3.3.2 Différentes appellations des milieux naturels
3.3.3 Sites sacrés, arbres sacrés et pratiques magico-religieuses

3.4 ACTIVITES ANTHROPIQUES INDUSTRIELLES ET DOMESTIQUES AYANT DES
EFFETS SUR LA VEGETATION ET LA FAUNE ….

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 2

pa) Le. À £ REPUBLIQUE DU CONGO

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE [JE LikoualaTimber.

4 ORIENTATIONS PROPOSEES POUR LE VOLET SOCIO-ECONOMIQUE DU PLAN
D’AMENAGEMENT DE L’UFA MISSA …..........."...."."nrernnennnennnnnnne 83

4.1
4.1.1 Mesures liées à la future coexistence des différentes fonctions et usages de l'espace et

4.2 PARTICIPATION DES BENEFICIAIRES ET MODALITES DE MISE EN ŒUVRE DES

ASPECTS SOCIAUX DU PLAN D’AMENAGEMENT
4.2.1 Dispositif de concertation et cadre organisationnel .
4.2.2 Dispositif de concertation avec les populations riveraines.
4.2.3 Mise en œuvre et suivi du dispositif de concertation

5 PRINCIPAUX ENSEIGNEMENTS DE L’ETUDE SOCIO-ECONOMIQUE DE L’UFA
MISSA...

6 CONCLUSION

REFERENCES BIBLIOGRAPHIQUES..............nnnnrrnnrrrnernenennennnnnnnnnnenennennnennnnennnnne 97
LISTE DES FIGURES.............nnnnrrnnnnnnnnnennnnnnnnnnnnnnnnnennnnnnnnnnnnnnnnnnnennnnnnnnnennnnnnnnennnnns 98
LISTE DES CARTES..." "ee 98

LISTE DES PLANCHES
LISTE DES TABLEAUX

| FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 3

pa) Le. À £ REPUBLIQUE DU CONGO

Am Consultants MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

LISTE DES ABRÉVIATIONS ET SIGLES

ACTED : Agency for Technical Cooperation and Development

CAB : Cabinet

CEFDHAC: Conférence sur les Ecosystèmes de Forêts Denses et Humides d'Afrique Centrale

CNSS : Caisse Nationale de Sécurité Sociale

COMIFAC : Commission des Forêts d'Afrique Centrale

DF: Directeur des Forêts

DGEF : Direction générale des Eaux et Forêts

DVD : Digital Versatile Disc

EFIR : Exploitation Forestière à Impact Réduit

FCFA : Franc de la Communauté Financière d'Afrique

FRM : Forêt Ressources Management

FSC : Forest Stewardship Council

IST : Infection Sexuellement Transmissible

ITBL : Industrie de Transformation des Bois de la Likouala

LT: LIKOUALA TIMBER

MEF : Ministère de l'Economie Forestière (depuis le dernier remaniement)

MEFE : Ministère de l'Economie Forestière et de l'Environnement (ancienne formule)

OAB : Organisation Africaine des Bois

ONG : Organisation Non Gouvernementale

PCT: Parti Congolais du Travail

PFNL : Produit Forestier Non Ligneux

PRECO : Président du Comité du village

RAPAC : Réseau des Aires Protégées d'Afrique Centrale

RCA: République Centrafricaine

RDC : République Démocratique du Congo

RFI: Radio France International

S.A.: Société Anonyme

SCAD : Société Centrafricaine de Déroulage

SIAF : Service d'inventaire et d'Aménagement +orestier

SOFORIB : Société Forestière Industrielle de Bétou

UFA: Unité Forestière d'Aménagement

UICN : Union Mondiale pour la Nature

UNHCR : United Nations High Commissioner for Refugees (Haut Commissariat des Nations
unies pour les Réfugiés)

USLAB : Unité de Surveillance et de Lutte Anti Braconnage

UNICEF ; United Nations Children's Emergency Fund

VCD: Video Compact Disc

VIH: Virus de l'immunodéficience Humaine

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 4

Am Consultants MINISTERE DE L'ECONOMIE FORESTIERE

pa) Le. À £ REPUBLIQUE DU CONGO

LikoualaTimber.

REMERCIEMENTS

Nous tenons à remercier ici toutes les personnes qui ont rendu possible la réalisation de cette étude :

1.

Le Directeur Général Adjoint de LIKOUALA TIMBER S.A, qui a pleinement pris la mesure
de l'importance d'une Etude Socio-économique et qui, malgré d'importantes difficultés
logistiques, a mis à la disposition de l'étude, les moyens de locomotion nécessaires.

Le Directeur Administratif et Financier pour avoir permis au Consultant, pendant la
dernière phase de l'étude, de séjourner à Bétou et d'y travailler dans de bonnes conditions.

L’Assistant Technique de FRM, Coordonnateur de la Cellule Aménagement auprès de
LIKOUALA TIMBER S.A. Sa pugnacité et sa persévérance nous ont permis de surmonter les
nombreuses contraintes auxquelles l'étude a été confrontée. Qu'il trouve ici l'expression de
notre sincère reconnaissance.

L’Homologue congolais ainsi que les autres membres de la Cellule Aménagement dont
la connaissance du terrain a été très utile à l'étude.

Les chefs des différents villages et leurs populations qui ont montré un intérêt fort pour
l'étude. Ils ont activement participé à la collecte des données nécessaires pour dresser le
profil socio-économique de l'UFA et situé la place de l'exploitation forestière dans leur vécu
quotidien.

Les enquêteurs recrutés localement qui ont assuré la collecte des informations dans tous
les villages de l'UFA souvent dans des conditions de transport difficiles. Ils ont beaucoup
apporté à l'étude par leur connaissance du milieu et de la configuration des villages. Ils ont
véritablement contribué à la conduite à son terme de cette étude. Qu'ils trouvent ici
l'expression de notre reconnaissance.

Enfin, nous remercions tous les anonymes qui, d’une manière ou d’une autre, ont rendu
possible la réalisation de cette étude.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 5
pa) Le. À £ REPUBLIQUE DU CONGO [|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

RESUME EXECUTIF

Contexte et justification

L'Etude socio-économique de l'exploitation forestière contribuant à l'élaboration du Plan
d'Aménagement est l'un des éléments indispensables de la gestion durable des ressources
forestières. Les recommandations, en matière de mesures d'atténuation des impacts et de plan social,
devraient être mises en application au cours du deuxième semestre 2008 pour donner le temps
nécessaire à son appropriation par l'ensemble des acteurs impliqués dans l'exploitation forestière et la
transformation de bois de l’entreprise LIKOUALA TIMBER.

Les processus d'élaboration du Plan d'Aménagement et d'obtention de la certification s'appuient sur
un ensemble de documents de référence : les textes de loi en vigueur au Congo (lois forestière,
environnementale, fiscale, sociale, sanitaire, etc.), les travaux préparatoires au Plan d'Aménagement
de chaque UFA, les conventions internationales, les conventions de partenariat, les conventions
collectives et autres accords particuliers, etc. Ce processus est aussi basé sur la documentation
constituée quotidiennement pour le suivi de la circulation des produits forestiers et tous les rapports
périodiques d'activités et de suivi des différents intervenants chargés des questions techniques et
sociales en matière d'activités d'exploitation forestière et de transformation du bois.

Historique de LIKOUALA TIMBER S.A.

La société LIKOUALA TIMBER S.A est créée le 21 février 1998 après acquisition, par un groupe
d'investisseurs français, des actifs de la SOFORIB qui a fait faillite. Le matériel vétuste, faute
d'investissements, a empêché le développement de la société LIKOUALA TIMBER jusqu'en 2000. Le
29 septembre 2000, arrive un second groupe d'investisseurs, italiens. Ce changement de
« propriétaires » a été déterminant dans le décollage actuel des activités d'exploitation de l'UFA Bétou
et les résultats obtenus lui ont permis de bénéficier de la confiance du Gouvernement congolais qui lui
a concédé l'UFA Missa.

État des lieux

En l'absence d'exploitation actuelle de l'UFA Missa, le recensement de la population a porté sur un
échantillon des villages les plus importants et accessibles. La population totale de l'UFA Missa a été
estimée sur la base de ces enquêtes et recensements ainsi que sur la base des témoignages d'élites
locales.

La population des villages riverains de l'UFA Missa est essentiellement jeune. Plus de la moitié de
cette population a moins de 20 ans (57%) et les moins de 15 ans sont largement dominants (48,7%
de la population). Les jeunes en âge scolaire c'est-à-dire entre 5 et 20 ans représentent plus du tiers
de l’ensemble de la population. Ce qui laisse augurer d’une forte demande en infrastructures scolaires
et en personnel enseignant. Les seniors (plus de 55 ans) ne représentent que 4% de la population
des villages.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 6

pa) Le. À £ REPUBLIQUE DU CONGO (|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

La taille moyenne d’un ménage est de 5 membres. Les unités domestiques de plus de 10 personnes
ne représentent que 4% des ménages.

Trois grandes composantes démographiques peuplent le territoire de Missa: les Congolais
bantous, les Congolais pygmées et les étrangers. Les Congolais pygmées, avec 62%, forment le
groupe démographique le plus important. Viennent ensuite les étrangers qui constituent un peu plus
de 27% de la population globale. La population étrangère est essentiellement composée de
Centrafricains (99%). Beaucoup d'étrangers se disent Congolais mais ils n'ont pas encore les papiers
de naturalisation. Les Congolais bantous, dernière composante démographique des villages riverains,
ne constituent que 1/10°"° de la population totale des villages de l'UFA : ils ont le sentiment d'être des
étrangers chez eux.

La monogamie est la situation familiale la plus courante (70% des ménages). Un peu plus d’un
ménage sur cinq (22%) est monoparental.

L’habitat est dispersé. Les villages sont de petite taille : quelques dizaines, voire moins, d'unités
domestiques y habitent. Ils sont situés le long des pistes forestières. Les Pygmées et les Bantous
vivent généralement séparés. Chaque ménage dispose d'une à deux maisons, voire trois, en fonction
de sa taille : une maison centrale d'habitation et les autres maisons qui servent de cuisines aux
épouses.

Les villages sont quasiment dépourvus d'infrastructures de base (écoles, puits d'eau, centre de
santé). La seule école de la zone reste fermée faute d'enseignants. Il n'existe aucun marché dans les
villages riverains, ni permanent ni périodique. Aucun village ne dispose d'équipement sportif à
l'exception du village de Ndongo 1 où l'on trouve un terrain de jeu.

Les populations de tous les villages concernés par cette étude se sentent plus proches des localités et
centres urbains de la RCA que du Congo.

Les habitants de l'UFA Missa se déplacent presque exclusivement à pied et profitent
occasionnellement des rares passages de véhicules.

Tous les villages bantous visités présentent un niveau d'hygiène plutôt satisfaisant. Par contre, les
conditions de logement et d'hygiène dans lesquelles vivent les Pygmées restent précaires.

La majorité des chefs de ménages (72%) est analphabète. Dans 93% des ménages, les enfants ne
sont pas scolarisés.

La population riveraine de l'UFA Missa ne dispose d'aucun accès public à l’électricité.

En dehors des danses traditionnelles, il n'existe globalement aucune forme de loisir pour les riverains
de l'UFA Missa.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 7

pa) Le. À £ REPUBLIQUE DU CONGO (|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

Il n'existe pratiquement pas de représentation politique dans les villages du fait de l'origine des
populations.

La vie associative est quasi inexistante dans l'UFA Missa. Il n'existe aucun groupe d'entraide
agricole ou coopérative.

Trois confessions religieuses sont implantées dans l'UFA Missa : l'Eglise des Frères, l'Eglise
Apostolique et l'Islam.

L'alimentation des populations bantoues et pygmées est largement composée de produits forestiers.
Une agriculture de subsistance peu développée complète leur régime alimentaire.

En l'absence de centre de santé, les populations font appel aux guérisseurs et à la pharmacopée
traditionnelle. Dans le cas de maladie graves, les villageois se rendent dans les centres de santé de la

RCA.

L'agriculture repose sur les cultures de manioc, de maïs, de plantain, d’igname et de taros. Toutes
les cultures semblent convenir sur ces terres. La compétition sociale sur les terres est faible : l'accès à
la terre reste aisé.

Les cultures pérennes pratiquées sont le palmier à huile et les arbres fruitiers. Les villages proches
de la frontière ont longtemps cultivé le café, mais cette culture est aujourd’hui abandonnée.

La transformation des produits agricoles se limite à la fabrication du « /otoko » qui constitue la
principale boisson des populations riveraines. La demande croissante pour cette boisson et la
recherche de l'amélioration de la qualité ont fait intervenir dans la fabrication une culture particulière :
le sorgho.

La cueillette repose sur deux produits phares : les chenilles et le Gnetum africanum. Les chenilles qui
sont essentiellement portés par le Sapelli et l'Ayous, arbres qui intéressent aussi LT, sont une source
de revenus importante et leur ramassage occupe tous les ménages lorsque la période arrive.

Le petit élevage en divagation est présent dans presque chaque concession mais il se limite à
quelques volailles (canards et poulets) et quelques ovins, caprins et porcins.

Le braconnage reste l’activité la plus importante de la majorité des populations de la zone de Missa
en termes de revenus monétaires. Tous les ménages y participent où presque. Les ménages
centrafricains se distinguent par les moyens qu'ils y mettent, la maîtrise qu'ils ont des circuits
d'approvisionnement (en munitions) et d'écoulement des butins de chasse ainsi que par le contrôle
des réseaux de complicité tissés avec les chefs des villages. Les Pygmées jouent un rôle essentiel
dans le braconnage ; ils sont à la fois guides, chasseurs et porteurs.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 8

pa) Le. À £ REPUBLIQUE DU CONGO

Æm Consultants MINISTERE DE L'ECONOMIE FORESTIERE [JE LikoualaTimber.

La pêche est pratiquée principalement par les Pygmées, de novembre à juin. Il s’agit d’une pêche
d’autoconsommation. Des pêcheurs venus de RCA pratiquent quant à eux une pêche commerciale à
destination des marchés centrafricains qui affecte lourdement la ressource.

Les populations Pygmées restent comme partout ailleurs, sous la domination des Bantous. Ils
constituent la force de travail des Bantous pour toutes sortes de travaux : travaux domestiques,
travaux des champs, cueillette, chasse domestique et braconnage. Domination sociale et exploitation
économique sont la caractéristique principale des relations Bantoues/Pygmées.

L'exploitation forestière n'a pas encore débuté dans l'UFA Missa. L'enclavement de la zone de
Missa constitue la contrainte majeure à laquelle les populations sont confrontées. Elles attendent, de
ce fait, l’arrivée de l'exploitant forestier avec une réelle impatience.

La seule retenue qu'expriment les populations par rapport à l'arrivée de l'exploitation forestière dans
l'UFA Missa est liée à la crainte de voir les populations de chenilles diminuer. Les responsables de
LIKOUALA TIMBER devraient prévoir une consultation de ces populations pour identifier et épargner
certains gros arbres porteurs de chenilles à proximité des villages.

Les braconniers venus de la Centrafrique redoutent le début des activités de LIKOUALA TIMBER
dans la zone car elle pourrait entraver le développement de leurs activités en favorisant notamment
l’arrivée de représentants de l'Etat.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 9

pa) Le. À £ REPUBLIQUE DU CONGO [|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

INTRODUCTION

Le concept moderne d'aménagement forestier durable est étroitement lié à la prise de conscience
internationale en faveur de la préservation de la biodiversité, notamment sous les tropiques.
Symboliquement, on considère que le Sommet de la terre, tenu à Rio en 1992 (Conférence des
Nations Unies sur l'environnement et le développement), et qui a vu la signature de la Convention sur
la biodiversité, marque la naissance de cette forte préoccupation internationale.

Le Sommet de Johannesburg, en 2002, témoigne de la maturation du concept de développement
durable, et de la nécessaire complémentarité à trouver entre lutte contre la pauvreté et protection de
l'environnement, déjà clairement exprimé dans le principe 1 de la déclaration de Rio sur
l'environnement et le développement « Les êtres humains sont au centre des préoccupations relatives
au développement durable ».

En matière de gestion de forêts, l'Article 2b des « Principes forestiers non juridiquement contraignants
mais faisant autorité » publiés à Rio en 1992 stipule que « les ressources et les terres forestières
doivent être gérées d'une façon écologiquement viable afin de répondre aux besoins sociaux,
économiques, écologiques, culturels et spirituels des générations actuelles et futures ».

En mai 1998, à Bratislava, lors de la 4ème Conférence des parties signataires de la Convention sur la
biodiversité, texte et instance internationale issus du Sommet de la Terre à Rio de Janeiro en 1992, a
pour la première fois été abordée la question des modalités de partage des avantages, bénéfices
commerciaux ou autres, tirés de l'utilisation de la biodiversité. Le débat s’est poursuivi (Kuala Lumpur
2004) pour la recherche d'un régime qui devrait permettre de garantir et de sauvegarder le partage
juste et équitable des avantages issus de l'utilisation des ressources génétiques qui proviennent de
pays riches.

Dans l'une de ses recommandations, la deuxième réunion préparatoire au sommet de Johannesburg
(PrepCom Il) tenue à New York du 28 janvier au 8 février 2002, demande de renforcer l'application
des propositions d'action du Groupe Intergouvernemental sur les Horëts (GI+). Il est également
demandé d'intensifier et de privilégier la mise en commun des efforts des pays en matière de gestion,
protection et valorisation de tous les types de forêts.

L'aménagement forestier durable, tel qu'il s'entend aujourd’hui, couvre plusieurs dimensions, parmi
lesquelles la dimension écologique tient une place prépondérante. L'un de ces objectifs est la
pérennisation de l'écosystème forestier, y compris de toutes les ressources biotiques (végétation,
faune, matière organique) et abiotiques (sol et sous-sol, hydrographie, topographie).

La République du Congo s'inscrit totalement dans cette démarche internationale de gestion durable
des écosystèmes forestiers, à travers sa législation en matière d'aménagement des forêts de
production.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 10

pa) Le. À £ REPUBLIQUE DU CONGO (|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

La présente étude est une Etude Socio-économique. Elle est l'un des volets indispensables à
l'élaboration d'un Plan d'Aménagement dans le cadre de l'exploitation responsable (durable) que
recommande la législation forestière congolaise.

La présente étude vise la connaissance des populations localisées à l'intérieur et en périphérie de
l'Unité Forestière d'Aménagement (UFA) Missa. Elle s'inscrit dans le cadre de l'élaboration du Plan
d'Aménagement de l'UFA Missa actuellement en cours. Il convient de noter que l'exploitation
forestière n’a pas encore commencé dans l'UFA Missa.

L'Etude Socio-économique a été réalisée conformément aux termes de référence édités par le
Ministère de l'Economie Forestière et de l'Environnement (MEFE). Les objectifs assignés aux études
socio-économiques par le MEFE sont les suivants :

Objectif général

L'étude socio-économique préalable à la mise en place d'un plan d'aménagement « vise à garantir la
gestion durable des ressources naturelles par les techniques d'exploitation rationnelle et à faible
impact environnemental d’une part ; puis d'autre part, à lutter contre la pauvreté des populations qui
vivent dans et/ou à proximité des forêts concédées aux sociétés évoluant dans les différentes unités
forestières d'aménagement (UFA) ».

Objectifs spécifiques

+ Faire le bilan diagnostic des communautés locales et autochtones vivant dans et/ou autour des
Unités Forestières d'Aménagement ;

+ Impliquer ces communautés dans la gestion des ressources forestières floristiques et fauniques ;

+ Proposer des mesures visant le développement des communautés locales ;

+ __ Améliorer les conditions de vie et de travail, du personnel.

Résultats attendus de l'étude par le MEFE

+ Le cadre géographique, administratif, juridique et physique de la zone de l'étude est présenté.

+ La méthodologie de la mise en œuvre de l'étude est définie et les outils de collecte et d'analyse
sont précisés.

+ Le bilan diagnostic des communautés locales vivant dans et/ou autour des UFA est réalisé.

+ Les approches consensuelles visant l'implication des communautés locales dans la gestion des
ressources forestières et fauniques sont élaborées.

+ Les mesures visant le développement des communautés locales sont envisagées : identification,
analyse, évaluation et planification des approches de solutions basées sur les activités
alternatives et autres projets de développement économique et social compatibles avec les
nouvelles technologies.

+* Les mesures visant à améliorer les conditions de vie et de travail du personnel œuvrant dans la
société forestière sont proposées.

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 11

pa) Le. À £ REPUBLIQUE DU CONGO [|

mm Consultants MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

Produits attendus

Un rapport de l'Etude Socio-économique qui devra :

+ Contenir tous les éléments exigés par l'administration forestière.

+ __ Permettre de renseigner facilement la partie du Plan d'Aménagement concernant le diagnostic.
+ Couvrir les actions du volet social à inscrire au Plan d'Aménagement.

La présente Etude Socio-économique apparaît ainsi comme un outil indispensable pour la préparation

du Plan d'Aménagement de l’UFA Missa. L'étude a pour objectifs d'identifier :

+ Les différentes fonctions et usages de l'espace et des ressources naturelles de l'UFA par les
populations locales,

+ Les besoins prioritaires en matière d'amélioration des conditions de vie des travailleurs de
LIKOUALA TIMBER (LT) et leurs familles,

+ Les mécanismes pour contribuer au développement local.

La présente Etude Socio-économique renferme les informations suffisantes pour renseigner le Plan

d'Aménagement de l'UFA Missa en cours d'élaboration. Elle se décompose en quatre parties.

+ La première partie décrit le contexte du volet social du Plan d'Aménagement de l'UFA Missa :
cadre institutionnel, politique, législatif et réglementaire ; situation géographique (localisation,
végétation, sols, limites de l'UFA), administrative et juridique de l'UFA ; présentation de l'économie
du Département de la Likouala, présentation de LIKOUALA TIMBER SA ;

+ La deuxième partie décrit la méthodologie employée pour la collecte des données socio-
économiques sur le terrain et leur traitement ;

+ La troisième partie présente les résultats de l'étude à partir des enquêtes réalisées. Elle décrit le
contexte socio-économique local en termes d'acteurs, d'usages de territoires et terroirs, de
fonctions et d'usages de l'espace et des ressources naturelles de l'UFA pour les populations
locales et de l'impact économique local de l’activité industrielle de LIKOUALA TIMBER ;

+ La quatrième partie donne une synthèse-diagnostic et des orientations pour la mise en œuvre du
volet social du Plan d'Aménagement.

1 CONTEXTE DE L’'ETUDE

1.1 DONNEES GENERALES SUR LE CONGO

1.1.1 Population

La République du Congo compte près de 3 800 000 habitants pour une superficie de 342 000 Km?
(Cf. Recensement de la population de 2007). Un peu plus de la moitié (52,7%) de cette population vit

FORET
RESSOURCES
MANAGEMENT

UFA Missa

Etude Socio-économique - 2009 Page 12

